Citation Nr: 1228082	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for refractive error in the eyes.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disorder, to include cataracts and retinal detachment.  

3.  Whether a reduction from a 10 percent to a noncompensable evaluation for service-connected bilateral hearing loss was proper.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran, K.S.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1944 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Travel Board Hearing in April 2012.  A transcript is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye disorder and the propriety of a reduction in compensation for service-connected hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for refractive error in the eyes was denied by a rating decision dated in July 1974.  The Veteran was notified of the decision and the right to appeal.  He did not appeal or submit new and material evidence within one year of notification of this decision.  The Veteran submitted evidence in an attempt to reopen a claim subsequent to this action, and a June 2005 rating decision determined that new and material evidence had not been submitted.  Again, the Veteran was notified of his right to appeal, yet no appeal was filed nor was new and material evidence submitted within a year of notification to him.  

2.  Evidence received since the last final decision of record which denied service connection for refractive error does not relate specifically to an unestablished fact necessary to substantiate the claim.  

3.  Service connection for cataracts in the bilateral eyes was denied by a rating decision dated in July 1974.  The Veteran was notified of the decision and the right to appeal.  He did not appeal or submit new and material evidence within one year of notification of this decision.  The Veteran submitted evidence in an attempt to reopen his claim subsequent to this action, and May 1978 and June 2005 rating decisions determined that new and material evidence had not been submitted.  Again, the Veteran was notified of his right to appeal, yet no appeal was filed nor was new and material evidence submitted within a year of notification to him.  

4.  Service connection for detached retina was denied by a rating decision dated in June 2005.  The Veteran was notified of the decision and the right to appeal.  He did not appeal or submit new and material evidence within one year of notification of this decision.  

5.  Evidence received since the last final decisions of record which denied service connection for an eye disorder, to include cataracts and retinal detachment, does relate specifically to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The rating decision denying service connection for cataracts and refractive error is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2011).  

2.  The rating decision denying service connection for retinal detachment is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2011).  

3.  New and material having not been received, the claim for service connection for refractive error is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  New and material having been received, the claim for service connection for an eye disorder, to include cataracts and retinal detachment, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  Furthermore, the Veteran has received notice on what is required to reopen a previously denied claim for service connection, in accordance with jurisprudential precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

It is pertinent to note that the Veteran is represented by his state Veterans Service Organization, and that organization is presumed to have knowledge of what is necessary to substantiate a petition to reopen a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The below decision represents a reopening of the claim for an eye disorder with respect to cataracts and retinal detachment.  With regard to the petition to reopen a claim for entitlement to service connection for refractive error, the Board notes that all evidence filed with this claim was reviewed.  There is no indication of any evidence that has not been obtained.  Indeed, the received evidence does not relate to an unestablished fact necessary to substantiate a claim for service connection.  Thus, for reasons discussed in greater detail below, such evidence is not new and material.  See 38 C.F.R. § 3.156.  Accordingly, there is no duty to provide an examination or a medical opinion in connection with this petition to reopen.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Procedural History of the Claims

The Veteran in this case was initially denied service connection for an eye disorder, manifested by cataracts and refractive error, in a July 1974 rating decision.  The basis of the denial was that cataracts were not noted until several years after discharge, and that refractive error was not a disorder subject to service connection in accordance with regulation.  No appeal was filed within a year of notification to the Veteran, and no new and material evidence was filed during that time.  Accordingly, the determination is final.  With respect to cataracts only, the Veteran was denied a reopening of this claim in a May 1978 rating decision.  The basis of the denial was that new and material evidence had not been submitted.  The Veteran did not appeal, did not submit new and material evidence, and this decision became final within a year of notification to him.  

The Veteran, in 2004, attempted to reopen his claims for refractive error and cataracts.  The RO, in developing the claims, determined that new and material evidence had not been submitted to warrant a reopening.  With respect to retinal detachment, the RO noted that this was not noted in service, and denied the claim on the merits.  The date of this decision was June 2005, and the Veteran did not appeal within a year of notification to him or submit new and material evidence during that time.  It is noted that the Veteran submitted copies of duplicate service treatment records in October 2005; however, he did not express disagreement with the RO's June 2005 determination, and since the evidence was duplicative it was not new and material.  Thus, the 2005 determination is also final.  The Veteran has come forward alleging that new and material evidence exists to warrant a reopening for claims for entitlement to service connection for refractive error and an eye disorder including cataracts and retinal detachment.  

As noted in the introduction, the Veteran was afforded a Travel Board hearing with the undersigned Veterans Law Judge.  At a pre-hearing conference, clarification as to the issues on appeal was resolved.  The pertinent statutes and regulations were discussed, to include those specifically addressing the bar to service connection regarding refractive error (discussed in greater detail below).  Potential evidentiary defects were identified to the Veteran, and he was provided sixty days to submit additional evidence.  It is noted that the actions of the Judge supplement VCAA notification requirements and regulatory guidelines.  See 38 C.F.R. § 3.103.  



Analysis-New and Material Evidence/Refractive Error

In the initial denial of the Veteran's claim for service connection in July 1974, the Veteran's refractive error was denied.  It was noted at that time that refractive error of the eye is not considered a disease or injury subject to service connection within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  As noted, the Veteran attempted to reopen this claim; however, a June 2005 rating decision determined that new and material evidence had not been submitted to warrant such a reopening.  

Essentially, the Veteran has again come forth alleging that new and material evidence exists to warrant a reopening of his claim.  In support of his allegations, he has forwarded testimony that he was exposed to sunlight for extended periods of time, and that he was also exposed to particulate matter while serving in a desert climate.  He also has reiterated the contentions he submitted prior to the previous final decision of record, stating that he had difficulty seeing during his last years of service.  

While the contentions with respect to the sunlight and particulate matter are new, they are not material, in that they do not relate to an unestablished fact necessary to substantiate the underlying claim.  Indeed, refractive error, in itself, is not considered a disease or injury within the applicable statutes and regulations addressing service connection.  See 38 C.F.R. § 3.303(c).  Therefore, regardless of when refractive error first occurred in the Veteran (in service or after), such a condition is legally barred from the award of service-connected compensation benefits.  

As this is the case, with respect to the refractive error, the Board must deny the claim to reopen.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The statutory duty, however, is not applicable in this case as the preponderance of the evidence is against reopening the Veteran's claim.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).

Analysis-New and Material Evidence/Cataracts and Retinal Detachment

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has determined that a claim for disability benefits is not limited to a specific diagnostic entity.  That is, when a Veteran files a claim for service connection, the totality of symptoms in the affected anatomical area is contemplated in the application for benefits.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's claim has been re-categorized as a claim to reopen a claim for service connection for an eye disorder, to include all manifestations in the eyes (exclusive of refractive error).  

In support of his current claim to reopen, the Veteran gave testimony at a Travel Board hearing in April 2012.  At this hearing, the Veteran stated his belief that his eye disorder had causal origins early in his naval service.  Specifically, the Veteran states that he was assigned to French Morocco in the 1940s, and that service in this area exposed him to harsh sun and windy desert conditions.  The Veteran attested to having eye difficulties during this service, with strain from the brightness of the sun and exposure to flying particulate matter during windy dust storms.  

The evidence presented to the Board in this testimony is new, in that it was not previously forwarded to Board adjudicators.  It is also material, in that when considered with other evidence of record (notably, the Veteran's submitted personal journal of service), it relates, potentially, to an unestablished fact necessary to substantiate the underlying claim.  The evidence, while not showing a nexus via a preponderance of the evidence, does meet the minimal evidentiary threshold to warrant a reopening.  Accordingly, this portion of the Veteran's claim will be granted.  38 C.F.R. § 3.156.  

 


ORDER

The application to reopen a claim for service connection for refractive error, exclusive of cataracts and retinal detachment, is denied.

The application to reopen a claim for service connection for an eye disability, to include cataracts and retinal detachment, is granted.  


REMAND

Service Connection-Eye

The Veteran contends that he developed a chronic eye disorder, to include retinal detachment and cataracts, as a consequence of his many years of naval service.  Essentially, he has argued that he had exposure to extreme sunlight while serving in the Pacific and in French Morocco, and has also contended that particulate matter irritated his eyes during Moroccan service.  Additionally, the Veteran has contended that he had vision difficulties in the last several years of service, and, as he had to have cataract surgery within two years of discharge, it is his belief that this disorder had causal origins in service.  

The Veteran had active duty in the Navy between 1944 and 1970.  He retired from service as a Senior Chief Radioman (E-8), after many years of shipboard service around the globe.  He has, for the purposes of supporting his claim, submitted a personal journal of his service which showed service off Gibraltar, Italy, and in other areas of the Mediterranean, as well as service in the Pacific.  He has, as noted in the decision to reopen, alleged that he had visual difficulties related to the intense sunlight in these locations (and also to exposure to particulate matter in Morocco).  The service department records do not document any trauma to the eye; however, at the time of service discharge, the Veteran was in need of corrective eyewear.  

The Veteran has submitted numerous letters of his former in-service supervisors and comrades, some dating as far back as the 1970s, which indicate that the Veteran had complaints of eyestrain during his last years of service.  Post-service treatment records from the United States Public Health Service (USPHS) show that the Veteran had cataract surgery in 1972 on his left eye, with right eye surgery occurring in 1975.  The Veteran was in his early forties at this time of his initial diagnosis, and the 1972 surgical report notes that cataracts were present bilaterally.  The Veteran has had retinal detachment assessed subsequent to his initial treatment for cataracts, and surgical reports indicate that intervention was required to treat this disorder in 1993.  

Essentially, the Veteran's service in areas exposed to high levels of tropical sunlight make the assertions of eyestrain in service highly credible.  Moreover, there are numerous lay statements which articulate that the Veteran had vision complaints during his time in active duty.  That the cataracts developed at a time relatively proximate to service discharge is potentially suggestive of an in-service etiology for the condition.  

As of yet, the Veteran has not been afforded a comprehensive ophthalmology examination to determine the nature and etiology of any currently present eye disorder.  As the Veteran and others have provided credible testimony as to in-service eye complaints, and as cataracts were diagnosed two years subsequent to the Veteran's retirement, the Board notes that such an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Reduction-Hearing Loss

The Veteran was in receipt of service-connected compensation benefits for his bilateral hearing loss.   A rating decision, dated May 2011, reduced the Veteran to a noncompensable evaluation.  At his Travel Board hearing for the eye disability claim, he proffered a notice of disagreement with the May 2011 reduction.  This was reduced to writing in the form of a hearing transcript currently of record.  

The notice of disagreement was in VA's possession within the year following the notification to the Veteran of the RO's adverse determination.  Accordingly, it is timely.  As of yet, no statement of the case has been issued.  The case must be remanded for such an issuance, to include an allowance for the Veteran to submit a substantive appeal to the Board should he so choose.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Schedule the Veteran for a comprehensive VA ophthalmology examination for the purposes of determining the nature and etiology of any currently present eye disorder, to include cataracts and retinal detachment.  The examiner should determine the extent and specific nature of the Veteran's eye disablement, and is asked to determine if it is at least as likely as not (50 percent probability or greater) that any current acquired bilateral eye disability had causal origins in service, to include as a result of exposure to high levels of sunlight and particulate matter.  A rationale should accompany all conclusions reached in the examination report.  

2.  Issue a statement of the case regarding the RO's reduction of the Veteran's rating from 10 percent to noncompensable for bilateral hearing loss.  Attach all appropriate appellate rights, and allow the Veteran to perfect an appeal to the Board via a submission of a substantive appeal should he so choose.  Certify the issue to the Board only if a substantive appeal is received.  With regards to the claim for service connection for an eye disability, should the benefit not be granted following the above-directed development, issue a supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


